DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant has elected group II. They argue that claim 2 should have been included in this group. The examiner agrees and includes this in the following rejection. Claims 5, 8 and 9 relate to the group I and are not included in the office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims  1-4, 6-7, 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al (2016/0299228).
In regard to claim 1, Maleki et al teach a lidar sensor (figure 2) comprising: a laser (200); and an optical coupler (on 295) that is coupled to the laser, the optical coupler comprising: a first waveguide (230), the first waveguide coupled to the laser such that the first waveguide receives an optical signal output by the laser; and a second waveguide (250), wherein the first waveguide and the second waveguide are formed on a same substrate (on the integrated chip 295) such that the first waveguide and the second waveguide are substantially parallel within a coupling region (shown as parallel); and a whispering-gallery-mode (WGM, 240) resonator that is coupled to the first waveguide and the second waveguide by way of evanescent field coupling (paragraph 40). Although figure 2 does not specify that the WGM resonator is positioned above the coupling region such that a curved surface of the WGM resonator faces the first waveguide and the second waveguide within the coupling region, Maleki et al teach that the WGM can be in different positions as shown by figures 6A-6D.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use the WGM resonator with a known equivalent shown in figures 2 and similarly figure 6B since they were known alternatives as taught by Maleki et al in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 10, Maleki et al teach an optical sensor system comprising: a laser (1110); and an optical coupling system (1120 the details of which are shown in figure 2 and combined with figure 6A as in claim 1) that is coupled to the laser, the optical coupling system comprising: a first waveguide 
Although figure 2 does not specify that the WGM resonator that is positioned vertically above the first waveguide such that the optical signal traveling in the first waveguide couples to the WGM resonator by evanescent field coupling;  Maleki et al teach that the WGM can be in different positions as shown by figures 6A-6D.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use the WGM resonator with a known equivalent shown in figures 2 and similarly figure 6B since they were known alternatives as taught by Maleki et al in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	In regard to claim 2, see paragraph 40. 
In regard to claim 3, see element 280 in figure 2. It appears inherent that the reflector that reflects the optical signal back through the second waveguide, whereupon the optical signal couples again to the WGM resonator by way of evanescent field coupling from the second waveguide. Particularly since it teaches that the laser is injection locked. 
	In regard to claim 4, it appears that the optical signal couples to the first waveguide by way of evanescent field coupling from the WGM resonator, and wherein further the optical signal travels 
In regard to claim 6, see element 1150 and paragraph 70 which says that this has monostatic transmission/reception optics and that it receives the injection locked light. It shows it sending the injection- locked light into an operating environment of the lidar sensor.
In regard to claim 7, see paragraph 68. The first sentence teaches speed and position (relates to distance). See also element 1170 and paragraphs 71-72.
In regard to claims 11-12, Maleki et al teach that the first waveguide and the second waveguide are substantially parallel within a coupling region (see figure 2), and wherein the WGM resonator is positioned above the coupling region (see figure 6a and discussion above with regard to figure 6a).
	In regard to claim 13, see figure 2. The two waveguides are formed on integrated chip 295.
	In regard to claim 17, Maleki et al teach that the light is supplied back to the laser to provide injection locking so subsequent to the optical signal coupling back into the WGM resonator, the optical signal couples back into the first waveguide.
	In regard to claim 18, see the first sentence of paragraph 27.
In regard to claim 19, Maleki et al teach a method provided by the apparatus comprising: emitting an optical signal through a first waveguide (230); coupling the optical signal from the first waveguide to a whispering-gallery- mode (WGM, 240) resonator by way of evanescent field coupling (paragraph 40, element 240); coupling the optical signal from the WGM resonator to a second waveguide by way of evanescent field coupling (paragraph 40, element 250), the second waveguide positioned substantially parallel to the first waveguide within a coupling region (shown as substantially parallel), reflecting the optical signal (280) back through the second waveguide by way of a reflector positioned at an output port of the second waveguide, whereupon the optical signal couples back into 
Although figure 2 does not specify that the WGM resonator is positioned above the coupling region such that a curved surface of the WGM resonator faces the first waveguide and the second waveguide within the coupling region; Maleki et al teach that the WGM can be in different positions as shown by figures 6A-6D.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use the WGM resonator with a known equivalent shown in figures 2 and similarly figure 6B since they were known alternatives as taught by Maleki et al in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 20, Maleki et al teach that the light is supplied back to the laser to provide injection locking so subsequent to the optical signal coupling back into the WGM resonator, the optical signal couples back into the first waveguide.
In regard to claim 16, it is inherent that the WGM of figure 6A is held in place in order for the system to be aligned properly. Although Maleki et al do not teach specifics about how the WGM resonator is held in place, the examiner is relying on common knowledge in the art that it is well known to use cage mounts to hold electrical and optical elements in place. Further, it does not appear critical to the invention how the WGM is held in place. 


.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 830,954. Although the claims at issue are not identical, they are not patentably distinct from each other because although the patent does not specifically claim a laser, it is inherent that there must be a light signal in order for the device to operate. The examiner is relying on common knowledge in the art that it is well known to use a laser as a device that provides light in a lidar system. In regard to the claim 1 or the application, the patent claims an optical coupler that is coupled (claim 1, line 1), the optical coupler comprising: a first waveguide (claim 1, line 2), and a second waveguide (claim 1, line 3) , wherein the first waveguide and the second waveguide are formed on a same substrate such that the first waveguide and the second waveguide are substantially parallel within a coupling region (claim 1, lines 2-7); and a whispering-gallery-mode (claim 1, line 8) resonator that is coupled to the first waveguide and the second waveguide (claim 1, lines 9-11) by way of evanescent field coupling (claim 1, line 20), and wherein the WGM resonator is positioned above the coupling region such that a curved surface of the WGM resonator faces the first waveguide and the second waveguide within the coupling region (claim 1, lines 9-14).
In regard to claim 2 of the application, claim 1 of the patent claims the optical signal couples to the WGM resonator by way of evanescent field coupling from the first waveguide, and wherein the optical signal further couples to the second waveguide by way of evanescent field coupling from the WGM resonator (last four lines of claim 1 of the patent).

. 


Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883